Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/29/2022 after a final office action that closed prosecution.  Claims 1, 26, 63, 69 are amended; claims 2-10, 12-14, 17-25, 27-35, 37-39, 41, 43, 46-62, 64-68 are cancelled; claims 40, 42, 44-45 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, 11, 15-16, 26, 36, 40, 42, 44-45, 63, and 69-71 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on 7/8/2022.
Claim 1:
Delete “a” (line 4) before “butyl acrylate” (line 4) and after “by weight of” (line 4).
Claim 69:
Delete “a” (line 4) before “butyl acrylate” (line 4) and after “by weight of” (line 4).
Replace “the” (line 6) after “acid monomer which is” (line 6) and before “mixture of itaconic” (line 6) with “a”.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Claims 1, 11, 15-16, 26, 36, 63 and 69-71 are allowed. Claims 40, 42, and 44-45, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (composition) and III (coating), as set forth in the Office action mailed on 7/15/2020, is hereby withdrawn and claims 40, 42, and 44-45 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are directed to a composition comprising a copolymer derived from monomers comprising
50 to 55% by weight of styrene,
40 to 45% by weight of butyl acrylate
1 to 3% by weight of acid monomer which is a mixture of itaconic acid and acrylic acid,
0.75 to 2% by weight of an additional monomer which is (meth)acrylamide or a mixture of (meth)acrylamide and an organosilane, and
0.1 to 75% by weight of a copolymerizable surfactant represented by formula:

    PNG
    media_image1.png
    80
    432
    media_image1.png
    Greyscale
wherein R1 is C9-C15 alkyl or C7-C11 alkyl-phenyl, X is H, SO3NH4 and/or SO3Na and m is 3 to 50,
wherein copolymer has a glass transition temperature from -100C to 500C, and
wherein the copolymer has a number average particle size of 200 nm or less.
AND 
Coating comprising said composition.

The closest prior art viz., Avramidis teaches a copolymer comprising styrene, butyl acrylate, acid monomers, organosilane and acrylamide in presently claimed amounts and the copolymer has a glass transition temperature in overlapping ranges.  The reference of Ogasawara et al teaches preparing a copolymer comprising reactive surfactant of formula III of present claims.  However, there is a showing of unexpected results with respect to latex formation with lower amounts of coagulum when the copolymerizable surfactant of formula III is used in preparing the polymer.  The showing of unexpected results is commensurate with scope of present claims.
Furthermore, claims 40, 42 and 44-45 directed to non-elected invention (i.e. coating) contain all the limitations of an allowed product claim (i.e. composition) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764